DETAILED ACTION
This detailed action is in response to the application filed on April 3, 2019, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference character 22 in Figure 1 has an associated arrow that points to nothing yet the specification recites "fluid system 22" (Page 5 / Paragraph 19 (hereinafter "Pg/Pr")).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24 (Spec., Pg5/Pr19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 40' in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “88” has been used to designate both upper and lower first tube channels in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "[f]irst connector 42 may include an upper connector section 100 and a lower connector section 102, each forming a part of second tube channel 98" as described in the specification (Pg8/Pr26).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claim 6 is objected to because of the following informalities:  the letter "c" should be consistently upper or lower case and the word "wall" appears to be missing after "shape" in the last line of the claim.  Appropriate correction is required.
Claims 12 and 19 are objected to because of the following informalities:  the letter "c" should be consistently upper or lower case.  Appropriate correction is required.
Claims 15 and 18 are objected to as each being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, the limitation "opposition to a spring bias of at least one of the wall, the first connector, or the second connector." lacks definition because the direction of the spring bias has not been recited.  For purposes of examination, the limitation will be interpreted as requiring at least one of the wall, the first connector, or the second connector.
Claim 8 recites the limitation "slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "second axial body end" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites a first central opening direction limited to being "clear of the one-piece protector body" yet what the meaning of clear has not been stated either in the claim, the drawings, or the specification.  For purposes of examination, the limitation will be interpreted as meaning any direction extending out from the first connector.
Claim 9 recites a second central opening direction of the second tube channel which "intersects the one-piece protector body" yet the second tube channel is part second connecter which is part of the one-piece protector body as recited in the first and third clauses of the claim such that how the direction of the structure intersects itself lacks definition.  For purposes of examination, the limitation will be interpreted as meaning any direction extending out from the second connector.
Claims 9 and 17 each recite a second axial body yet the specification only recites a second axial body end (Pg8/Pr25) as illustrated by reference character 92 in Figure 5.
Claims 11 and 20 each recite an offset "through the one-piece protector body" yet how the offset passes through the one-piece protector body had not been defined by either of the claims.  For purposes of examination, the limitation will be interpreted to mean any offset between the first and second channel axes.
Claim 11 recites an angle between the first and second central opening directions but given the directions have not been recited as intersecting no angle would be possible.  For purposes of examination, limitation will be interpreted as any angle between the opening directions.
Claim 17 recites the limitation "second axial body end" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites an angle formed between a third central opening direction and first and second opening directions yet the directions have not been recited as intersecting such that no angle would be possible.  For purposes of examination, the limitations will be interpreted as meaning any direction.
The term "larger" in Claim 17 is a relative term which renders the claim indefinite.  The term "larger" is not defined by the claim, the specification does not provide a standard Thus the term renders the limitation "angle" indefinite.
Claim 19 recites the wall has a shape yet does not recites whether the wall is that of the body, inner connector, outer connector, first connector, or second connector rendering the term indefinite.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahrenkrug, et al., U.S. Publication No. 2017/0122170 (hereinafter "Fahrenkrug").
Applicants' claims are directed towards device.
Regarding Claims 1-8, Fahrenkrug discloses a fluid system for a machine (Pr22) comprising a tank (Figs. 2, 3, item 200, Pr26); a tube assembly positioned at least partially within the tank, the tube assembly defining a longitudinal center axis (Figs. 2-4, item 202, Pr26) and including a first tube (Figs. 2-4, item 232 (note upper portion parallel with longitudinal axis), Pr29), a second tube (Figs. 2-4, item 236 (note upper portion parallel with longitudinal axis), Pr29), and a fastener attached to the first tube (Figs. 2-4 (items 
Regarding Claims 9-14 and 16, Fahrenkrug discloses a filter protector for a tube assembly in a fluid system comprising a one-piece protector body (Fig. 4, item 270, Pr34) including a first connector (Figs. 4-6 (note protector forms connector for first tube 232), Pr37 (noting space in protector to connect to first tube)), a second connector (Figs. 4-6 (note protector forms connector for second tube 236), Pr37 (noting space in protector to connect to second tube)), and a body wall defining a body center axis, the body wall arcing about the body center axis in a circumferential direction between the first connector and the second connector, and extending in an axial direction between a first axial body end and a second axial body (Figs. 4-6 (note arc shaped wall of filter protector 270 around connectors located on opposite sides of protector); see also 112(b) analysis above); the first connector extending in the axial direction between the first axial body end and the second axial body end, and having an inner connector wall and an outer connector wall 
Regarding Claims 17, 19, and 20, Fahrenkrug discloses a filter protector system for a fluid system in a machine (Pr22) comprising a filter protector including a one-piece protector body(Fig. 4, item 270, Pr34) having a first connector (Figs. 4-6 (note protector forms connector for first tube 232), Pr37 (noting space in protector to connect to first tube)), a second connector (Figs. 4-6 (note protector forms connector for second tube 236), Pr37 (noting space in protector to connect to second tube)), and a body wall defining a body center axis, the body wall arcing about the body center axis in a circumferential direction between the first connector and the second connector, and extending in an axial direction between a first axial body end and a second axial body (Figs. 4-6 (note arc shaped wall of filter protector 270 around connectors located on opposite sides of protector); see also 112(b) analysis above); the first connector extending in the axial direction between the first axial body end and the second axial body end, and having an inner connector wall and an outer connector wall together forming a first tube channel, for fitting the first connector about a first tube in the tube assembly (Figs. 2-6 (note space formed for connecting first tube 232 with protector 270), Pr37); the second connector extending in the axial direction between the first axial body end and the second axial body end, and having an inner connector wall and an outer connector wall together forming a second tube channel, for fitting the second connector with a second tube in the tube assembly (Figs. 2-6 (note space formed for connecting second tube 236 with protector 270), Pr37); and the first connector defining a first central opening direction and the second connector defining a second central opening direction, and the one-piece protector body defining a third central opening direction that forms a larger angle with the first opening direction and a larger angle with the second opening direction (see 112(b) analysis above).
Additional Disclosures Included:  Claim 2: a diesel emission fluid (DEF) system where the tube assembly further includes a DEF intake tube extending in parallel with the first tube and the second tube (Fig. 3, 4, item 210, Pr27-28).  Claim 3: wherein the tube assembly further includes a helical tube section connecting the first tube to the second tube, to form a fluid circuit for conveying a temperature control fluid through the tank (Figs. 3, 4, item 234, Pr29); a sensor tube extending in parallel with the first tube and the second tube and axially through the helical tube section (Fig. 3, 4, item 222, Pr28); and a sensor float slidable upon the sensor tube in an axial direction relative to the first, second, and third tubes (Figs. 3, 4, item 220, Pr28).  Claim 4: wherein the fastener includes a clamp clamping the first tube to the DEF intake tube (Fig. 4 (note structure of fastener around DEF intake and first tubes clamping the two together)).  Claim 5: wherein the filter Claim 6: wherein the wall has a C-shape (Figs. 4-6, items 270, 272, 274, Pr37 (noting semicircular shape)), and each of the first connector and the second connector has a c-shape adjoining one of the tips of the C-shape (Figs. 5, 6 (note c-shape of hollow space formed between walls of 272 and 274 and tabs 288 and 298 and which adjoins end of C-shaped wall), Pr36-37).  Claim 7: wherein the wall has a slot formed therein, and the fastener is positioned at least partially within the slot (Pr36-37 (describing embossment forming slot for joining fastener 244, 250, and 256 and protector 270 wall)).  Claim 8: wherein the first connector includes an upper connector section and a lower connector section, and the slot is formed between the upper connector section and the lower connector section (Fig. 5 (note upper and lower sections above and below embossed face 280 which forms slot for positioning fastener), Pr36-37).  Claim 10: wherein the first tube channel defines a first channel axis and the first central opening direction intersects the first channel axis (Figs. 2-6, see also 112(b) analysis above regarding Claim 9 and directions), and the second tube channel defines a second channel axis and the second central opening direction intersects the second channel axis (Figs. 2-6, see also 112(b) analysis above regarding Claim 9 and directions).  Claim 11: wherein a circumferential offset between the first channel axis and the second channel axis, through the one-piece protector body, is greater than 180° (Figs. 2-6, see also 112(b) analysis above); and an angle formed between the first central opening direction and the second central opening direction is less than 90° (Figs. 2-6, see also 112(b) analysis above).  Claim 12: wherein the wall has a C-shape and a uniform radius Claim 13: wherein the first connector includes an upper connector section and a lower connector section, and a slot is formed between the upper connector section and the lower connector section (Fig. 5 (note upper and lower sections above and below embossed face 280 which forms slot for positioning fastener), Pr36-37).  Claim 14: wherein a tie-hole extends through the body wall at a location adjacent to the first connector (Fig. 4, item 278, Pr35).  Claim 16: wherein the slot is formed in part between the upper connector section and the lower connector section and in part within the body wall (Pr36-37 (describing embossment forming slot for joining fastener 244, 250, and 256 and protector 270 wall)).  Claim 19: wherein the wall has a C-shape (Figs. 4-6, items 270, 272, 274, Pr37 (noting semicircular shape)), and a uniform radius of curvature between the first connector and the second connector (Figs. 4-6, items 270, 272, 274, Pr37 (noting semicircular shape)), and each of the first connector and the second connector has a c-shape (Figs. 5, 6 (note c-shape of hollow space formed between walls of 272 and 274 and tabs 288 and 298), Pr36-37).  Claim 20: wherein the first tube channel defines a first channel axis and the first central opening direction intersects the first channel axis (Figs. 2-6, see also 112(b) analysis above regarding Claim 9 and directions), and the second tube channel defines a second channel axis and the second central opening direction intersects the second channel axis (Figs. 2-6, see also 112(b) analysis above regarding Claim 9 and directions); a circumferential offset between the first channel axis and the second channel axis, through the one-piece protector body, is greater than 180° (Figs. 2-6, see also 112(b) analysis above); and the first connector includes an upper connector section and a lower connector section, and a slot is formed between the upper connector section and the lower connector section (Fig. 5 (note upper and lower sections above and below embossed face 280 which forms slot for positioning fastener), Pr36-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779